Appeal by defendant: (1) from a judgment of the County Court,' Suffolk County, rendered June 30, 1959, convicting him of robbery in the second degree and grand larceny in the first degree, and imposing sentence; and (2) from every intermediate order made in the action, Judgment affirmed. No opinion. Appeal from intermediate orders dismissed, No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.